           Case 1:20-cv-06355-LGS Document 28 Filed 08/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BMO HARRIS BANK, N.A.,                                       :
                                              Plaintiff,      :
                                                              :    20 Civ. 6355 (LGS)
                            -against-                         :
                                                              :          ORDER
 PRINCIPIS CAPITAL LLC, et al.,                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by e-mail, the parties requested an adjournment of the oral argument

scheduled for August 21, 2020, at 5:30 p.m., because the parties have made progress in

settlement negotiations. The e-mail is appended hereto. It is hereby

        ORDERED that the oral argument scheduled for August 21, 2020, at 5:30 p.m., is

adjourned to August 28, 2020, at 4:30 p.m. It is further

        ORDERED that by August 25, 2020, the parties shall file a joint letter apprising the

Court of the status of negotiations. By August 27, 2020, at 3:00 p.m., the parties shall file an

additional status letter reporting further on efforts made, and Plaintiff shall file a reply brief not

to exceed eight (8) pages.


Dated: August 21, 2020
       New York, New York
                   Case 1:20-cv-06355-LGS Document 28 Filed 08/21/20 Page 2 of 3


Schofield NYSD Chambers

From:                 Eric S. Silvestri <silvest@chapman.com>
Sent:                 Friday, August 21, 2020 10:40 AM
To:                   Schofield NYSD Chambers
Cc:                   apetitt@stradley.com; fmanning_stradley.com; akadish_archerlaw.com; audley@chapman.com;
                      lombardo@chapman.com
Subject:              URGENT: Plaintiff's Emergency Motion for Receiver (20-CV-06355-LGS)


Good morning,

We are writing to advise the Court that the parties have made progress in settlement negotiations and both feel that it
would be beneficial to continue the hearing on Plaintiff’s Emergency Motion for Appointment of a Receiver to a date
late next week. The parties can be reached at any of the following phone numbers and email addresses:

Counsel for Plaintiff:
David Audley (audley@chapman.com) (Office: 312‐845‐2971) (Mobile: 312‐479‐2473) (lead counsel)
Eric Silvestri (silvest@chapman.com) (312‐845‐3915) (pro hac vice application to be filed)
Chapman and Cutler LLP
111 West Monroe
Chicago IL 60603

Counsel for Defendants:
Francis X. Manning (fmanning@stradley.com) (Office: 856‐321‐2403) (Mobile: 856‐904‐3006) (lead counsel)
Adam J. Petitt (apetitt@stradley.com) (212‐404‐0649)
Stradley Ronon Stevens & Young, LLP
457 Haddonfield Road, Suite 100
Cherry Hill, NJ 08002

Counsel for Proposed Receiver:
Allen G. Kadish (akadish@archerlaw.com) (212‐682‐4940 (Ext. 6802)) (lead counsel)
Archer & Greiner P.C.
1211 Avenue of the Americas, Suite 2750
New York, NY 10036

Thank you,
Eric Silvestri

Eric S. Silvestri | Associate
Chapman and Cutler LLP
111 West Monroe Street | Chicago, IL 60603
Direct: 312.845.3915
Fax: (312) 516.3215
silvest@chapman.com




Please consider the Environment before printing this email.

Chapman and Cutler LLP is an Illinois limited liability partnership that has elected to be governed by the Illinois
Uniform Partnership Act (1997).

                                                            1
                  Case 1:20-cv-06355-LGS Document 28 Filed 08/21/20 Page 3 of 3

NOTICE OF CONFIDENTIALITY: The information contained in this email transmission is confidential information which
may contain information that is legally privileged and exempt from disclosure under applicable law. The information
is intended solely for the use of the individual or entity named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or taking of any action in reliance on the contents of this
email transmission is strictly prohibited. If you have received this email transmission in error, please notify us
immediately by telephone to arrange for the return of the original transmission to us.




This email has been scanned for email related threats and delivered safely by Mimecast.
For more information please visit http://www.mimecast.com




                                                           2
